Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed 5/4/2022 has been entered.  Claims 14, 20, 28, 35, 37 and 40 were amended.  Claims 27, 29, 36 and 39 were cancelled.  Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claims 14-20, 23-26, 28, 30-35, 37, 38 and 40 are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites the limitation “the composition” in reference to the method of claim 14.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-20, 23-26, 28, 30-35, 37, 38 and 40 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Attention is directed to In re Wands, 8 USPQ2d 1400 (CAFC 1988) at 1404 where the court set forth the eight factors to consider when assessing if a disclosure would have required undue experimentation.  Citing Ex parte Forman, 230 USPQ 546 (BdApls 1986) at 547 the court recited eight factors:
1) the nature of the invention
2) the state of the prior art
3) the relative skill of those in the art
4) the predictability of the art
5) the breadth of the claims
6) the amount of direction or guidance provided
7) the presence or absence of working examples
8) the quantity of experimentation necessary
The instant specification fails to provide guidance that would allow the skilled artisan to practice the instant invention without resorting to undue experimentation, as discussed in the subsections set forth herein below.
The nature of the invention.
The claimed invention relates to a method of treating a plant comprising applying an agricultural composition to the plant in a treatment effective amount, wherein the composition includes a plurality of rod-shaped VNPs, viruses and/or VLPs having an interior and/or exterior surface, wherein the interior surface has a negative charge and at least one positively charged agrochemical agent non-covalently bonded to the interior surface by electrostatic interactions. (claim 14)  Preferably the rod-shaped VNP is tobacco mild green mosaic virus (TMGMV) (claim 35).  Further the TMGMV includes a solvent exposed glutamic acid 95 (Glu95) amino acid residue on the interior surface
The state of the prior art & predictability of the art
It is generally accepted that the scope of agrochemical compounds are broad and display different properties and have various structures that require testing to verify binding sites.  Furthermore, it is difficult to predict which VNPs are able to carry the compounds and effectively treat plants.  The state of the art cited in Lommel (WO 2013/158620) requires PVN particles that are covalently linked to a polymeric backbone (page 21, paragraph 1).  The only chemical compounds listed are selected from avermectin, oxamyl, ethoprop, carbofuran, fenamiphos and abamectin (page 21, paragraph 4).  The chemicals are conjugated by surface grafting on cellulose substrates by coupling to lysine residues of the viral capsids (column 25, paragraphs 2-3).
The breadth of the claims
	The recitation of VNPs is broad and the scope of the term cannot be quantified.  TMGMV is specific however the scope of the positively charged agrochemicals agents that non-covalently loaded onto the surface of TMGMV by affinity is broad.  The bioavailability and efficacy of all such structures is not known.  
The presence or absence of working examples
The specification fails to provide an example wherein a variety of agrochemicals such as fungicides, insecticides and herbicides are loaded into the interior surface of VNPS.  The specification only details TMGMV loaded with the nematicide crystal violet (hexamethyl parparosaniline chloride) [0076].  
The quantity of experimentation necessary & relative skill in the art
	To determine which agrochemicals non-covalently bond to the interior of VNPs requires extensive experimentation for one skilled in the art.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 14-20, 23-26, 28, 30-35 and 37 are rejected under 35 U.S.C. 103(a) as being unpatentable over Lommel et al. (US 2015/0033418; published January 29, 2015) in view of Love et al. (The use of tobacco mosaic virus and cowpea mosaic virus for the production of novel metal nanomaterials, Virology 449 (2014), pages 133-139).
Applicant’s Invention
Applicant claims a method of treating a plant comprising applying an agricultural composition to the plant in a treatment effective amount, wherein the composition includes a plurality of rod-shaped VNPs, viruses and/or VLPs having an interior and/or exterior surface, wherein the interior surface has a negative charge and at least one positively charged agrochemical agent non-covalently bonded to the interior surface by electrostatic interactions. (claim 14)
Applicant claims a method of treating a plant comprising applying an agricultural composition to the plant in a treatment effective amount, wherein the composition comprising tobacco mild green mosaic virus (TMGMV) and/or VLPs having an interior and/or exterior surface and at least one agrochemical agent conjugated to the interior or exterior surface wherein the interior surface has a negative charge and at least one positively charged agrochemical agent non-covalently bonded to the interior surface by electrostatic interactions. (claim 35)
Applicant claims a method of treating a plant comprising applying an agricultural composition to the plant in a treatment effective amount, wherein the composition comprising tobacco mild green mosaic virus (TMGMV) and/or VLPs having an interior and/or exterior surface and at least one agrochemical agent non-covalently loaded to the interior or exterior surface wherein the interior surface has a negative charge and at least one positively charged agrochemical agent non-covalently bonded to the interior surface by electrostatic interactions and includes a solvent exposed glutamic acid 95 (Glu95) amino acid residue. (claim 40)

Determination of the scope and the content of the prior art

(MPEP 2141.01)

With respect to claims 14-20, 27, 28 and 30-34 of the instant application, Lommel et al. teach agricultural compositions comprising nanoparticle which are viral particles, an agrochemical active ingredient and a carrier comprising biodegradable polymer fibers (abstract).  The viral particle is selected from Tombusviridae such as petunia mosaic virus and tomato bushy stunt virus particles [0008].  The nanoparticles are covalently or non-covalently coupled to polymer fibers via cysteine and lysine residues of the particles [0011].  The carrier comprises water to form emulsions, suspensions and dispersions [0012; limitation of claim 31].  The active ingredient is selected from nematicides, fungicides, herbicides, pesticides, acaricides, rodenticides, plant growth regulators, nutrients, pest repellants and combinations thereof [0014; limitation of claims 33 and 34].  The plants treated include monocot and dicots selected from wheat, corn, soybean, cotton, cassava, potato, sweet potato, bananas, citrus, strawberries, tomato, coffee, carrots, peppers, turf grass and greenhouse ornamentals [0017; limitation of claims 15 and 16].  Plant parts treated include leaves, flowers, stems, roots, tubers, fruits and seeds and the composition is applied in an amount effective to combat nematode parasitism on said plant [0016; limitation of claims 17-19]. Nematodes treated include Meloidogyne root knot nematodes, Globodera and heterodera cyst nematodes, pratylenchus lesion nematodes, dietylenchus stem and bulb nematodes, Tylenchulus citus nematodes, Xiphinema dagger nematodes, Radopholus burrowing nematodes, Rotylenchulus reniform nematodes, Helicotylenchus spiral nematodes and Belonolaimus sting nematodes [0031; limitation of claim 20].  The composition is sprayed or coated directly on the plant or a plant part, such as a seed [0074-75; limitation of claims 30 and 32].  Examples include abamectin loaded PVN fiber matrices which serves as a delivery system that is used to prevent Meloidogyne hapla by encapsulating the active and optimizing the delivery of the active into soil [0094].  The actives are thus conjugated by loading the actives within the viral capsid through channels that close with the addition of Ca 2+ and Mg 2+ [0052].
	

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
With respect to claims 14 and 23-29 Lommel et al. do not teach that the viral particles are rod-shaped, from the Family of Virgaviriae, the genus of Tobamovirus and species of tobacco mild green mosaic virus.  Lommel et al. do not teach the interior or exterior surfaces have amino acid residues or covalently binds to the active ingredients.  It is for this reason that Love et al. is joined. 
Love et al. teach that tobacco mosaic virus is used to produce metal nanoparticles that can be used various material sciences (abstract; page 133, paragraph 1).  The plant viruses have the advantage of forming viruses and virus-like structures which are safer and more cost effective than yeast, insect cells and bacteria (page 134, paragraph 1).  The tobacco mosaic virus (TMV) are rod shaped structures that have inner and outer surfaces suitable for metallization or biochemical conjugation reactions (page 136, paragraph 1).  The surface of the TMV can be modified to allow for binding with negatively charged surfaces and amino groups such as arginine (page 136, paragraphs 2 and 3).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Lommel et al. and Love et al. both are drawn to the use of plant viral nanoparticles.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Lommel et al. and Love et al. to include viral particles which are rod-shaped tobacco mosaic virus nanoparticles with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Lommel et al. and Love et al. to use rod-shaped tobacco mosaic virus nanoparticles because Love et al. teach that the surface of the rods can be modified to allow for non-covalent and covalent bonding via negatively charged surfaces or amino groups such as arginine.  Additionally, one of ordinary skill would have been motivated to combine the teachings of Lommel et al. and Love et al. because Love et al. teach that tobacco mosaic viruses are advantageous sources for nanoparticles since they are safer and more cost effective.  

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
Applicant first argues that Lommel et al. does not teach loading agrochemical agents into the interior of the rod-shaped plant virus nanoparticles (PVN) by conjugation, but rather teach icosahedral shaped PVN. The Examiner is not persuaded by this argument because Love et al. teach tobacco mosaic virus (TMV) are rod shaped structures that have inner and outer surfaces suitable for metallization or biochemical conjugation reactions (page 136, paragraph 1).  Any shape will work for the claimed purpose absent a showing of unexpected results because it would be obvious to modify the shape where the differences between the claimed design and the prior art are limited to shape.  Any prior art reference which discloses substantially the same surface ornamentation would be considered analogous art since the shape is not a result effective variable. Therefore, it would have been prima facie obvious for one of ordinary skill would have been motivated to try methods known to be effective in icosahedral shaped plant viruses with rod shaped plant viruses with a reasonable expectation of success.
Applicant further argues that positively charged compounds are not conjugated by electrostatic interactions but rather that the compounds are trapped within the capsid following capsid rotation.  Applicant further argues that there is no indication that exterior residues are present on the interior surface.  The Examiner is not persuaded by this argument since the claimed electrostatic interactions were known at the time of invention to attract positively charged compounds to the negatively charged surfaces the compounds would inherently be attracted to any charged surface on the interior of the PVN.  Therefore, noncovalent interactions would inherently result from the Van der waals interactions of the molecules when they interact. Lommel et al. teach that abamectin loaded PVN fiber matrices are a delivery system by encapsulating the active and optimizing the delivery of the active into soil [0094].  Therefore, using PVNs to conjugate active ingredients for delivery to plants was known at the time of invention.
Applicant argues that Love fails to teach that the inner core of a TMV structure can be loaded with anything besides a single gold nanoparticles.   . The Examiner is not persuaded by this argument because Love et al. teach that the tobacco mosaic virus (TMV) are rod shaped structures that have inner and outer surfaces suitable for metallization or biochemical conjugation reactions and can be modified to allow for binding with negatively charged surfaces and amino groups such as arginine (page 136, paragraphs 2 and 3).  This implies that other metals and compounds can be conjugated onto the surfaces of the virus particles.  Therefore, one of ordinary skill would have been motivated to combine the teachings of Lommel et al. and Love et al. to treat plants with PVN loaded with active agricultural ingredients.

Claims 38 and 40 is are rejected under 35 U.S.C. 103(a) as being unpatentable over Lommel et al. (US 2015/0033418; published January 29, 2015) in view of Love et al. (The use of tobacco mosaic virus and cowpea mosaic virus for the production of novel metal nanomaterials, Virology 449 (2014), pages 133-139), as applied to claims 14-20, 23-37 and 39, in further view of Stubbs et al. (US 5,723,750; patented March 3, 1998).
Applicant’s Invention
Applicant claims a method of treating a plant comprising applying an agricultural composition to the plant in a treatment effective amount, wherein the composition comprising tobacco mild green mosaic virus and/or VLPs having an interior and/or exterior surface and at least one agrochemical agent conjugated to the interior or exterior surface.
Applicant claims a method of treating a plant comprising applying an agricultural composition to the plant in a treatment effective amount, wherein the composition comprising tobacco mild green mosaic virus and/or VLPs having an interior and/or exterior surface and at least one agrochemical agent non-covalently loaded to the interior or exterior surface.
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Lommel et al. and Love et al. are addressed in the above rejection.
	
Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Lommel et al. and Love et al. do not teach amino acid residue on the interior surface of TMGMV is glutamic acid 95 Glu95 residue.  It is for this reason that Stubbs et al. is joined.
Stubbs et al. teach a method of protecting plants against infection by administering a nucleic acid encoding a plant virus protein which results in replacement of amino acids which have carboxylate side chains with uncharged amino acids that inhibit the ability of the wild type virus to disassemble (abstract). The rod shaped TMV mutant creates transgenic plants with enhanced resistance (column 2, lines 44-49).  The residues of the amino acids aspartate and glutamate having carboxylic side chains that cause disassembly and act as a switch in spherical and rod shaped viruses (column 4, lines 46-64).  These TMV glutamate side chains include Glu95/Glu106 and in early stages of viral disassembly the disassembly is driven by its electrostatic repulsion (column 5, lines 6-14).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Lommel et al., Love et al. and Stubbs et al. all are drawn to the use of plant viruses.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Lommel et al. Love et al. and Stubbs et al. to include conjugating the agrochemical to the glutamic residues with a reasonable expectation of success.  One would have been motivated at the time of the invention to combine the teachings of Lommel et al., Love et al. and Stubbs et al. bind to the glu95 glutamate site of TMV because Stubbs et al. teach that the site is critical to the disassembly step.  

Response to Arguments
Applicant's arguments filed 5/4/2022 have been fully considered but they are not persuasive. 
Applicant argues that one skilled in the art would not find it predictable that active ingredients can be conjugated to the inner and outer surfaces of TMV at the glu95 site to allow for and effective treatment to plants.  The Examiner is not persuaded by this argument because Stubbs et al. teach that the residues of the amino acids act as a switch in spherical and rod shaped viruses (column 4, lines 46-64).  These include glutamate side chains which include Glu95/Glu106 as a switch in the early stages of viral disassembly driven by electrostatic repulsion (column 5, lines 6-14).  Therefore, one of ordinary skill would have expected the glu95 site of PVNs to be similar in different shaped viruses and one of ordinary skill would reasonably expect the Glu95 site to have similar properties at the time of invention.


Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



 /ALI SOROUSH/          Primary Examiner, Art Unit 1617